REASONS FOR ALLOWANCE
1.	Claims 1 – 7 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicant addresses the claim objection in the amendments to claims 1 and 7 filed 12/28/2021.
	The Specification filed 12/28/2021 is entered.
According to a prior art search on the claimed invention, McCormick et al. (Pub. No.: US 2016/0127250) disclose details about IEEE 802.11Qbv networks are described in IEEE standard draft titled, "Bridges and Bridged Networks--Amendment: Enhancements for Scheduled Traffic,". This standard uses the notion of a gate (e.g., very short queue) in the switch. The switch can be programmed with a schedule which specifies which gates will be opened at a specific time. When a gate is opened, the traffic queued up for the gate is admitted to the switch and forwarded towards its destination. Higher speed links are divided into more time slots than lower speeds links, in proportion to the ratio of link speeds. So where a 10 gigabits-per-second (Gbps) link may have 4 time slots, a 100 Gbps link would have 40 time slots and a 400 Gbps link to have 160 time slots for the corresponding time period (para. 0024).  However, McCormick et al. do not disclose the claimed features as recited in claims 1 and 7 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 7.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473